DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 8 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Ball (US 20200355367 A1).
Regarding claim 1, Ball discloses an elevated flare system in a synthesis gas production plant for thermal disposal of offgases comprising at least two different contents of carbon monoxide arising 5in synthesis gas production and/or synthesis gas treatment (the elevated flare is capable of being used for this purpose), comprising: 
(a) a first offgas pipe (301, Fig. 3B) which is arranged perpendicularly to the horizontal and comprising a first material and a feed conduit (125) for (for = capable of use with) an offgas comprising a first CO content to the first offgas pipe, 
(b) a second offgas pipe (120/312) which is arranged perpendicularly to the horizontal 10and comprising a second material and a feed conduit for an offgas comprising a second CO content to the second offgas pipe, 
(c) wherein the first offgas pipe and the second offgas pipe are arranged coaxially and at their upper end open into a common burner (Fig. 3B) (para. 41).  

15 Regarding claim 2, Ball discloses wherein the elevated flare system is constructed and erected in a free-standing manner (Fig. 1B).  
Regarding claim 3, Ball discloses wherein the first offgas pipe and the second offgas pipe have a circular cross section and the second offgas pipe 20runs coaxially as inner pipe in the interior of the first offgas pipe as outer pipe (Figs. 3A, 3B), with a radially uniformly spaced annular space being formed between the outside of the inner pipe and the inside of the outer pipe (Fig. 3C).  
Regarding claim 4, Ball discloses wherein the arrangement of 25inner pipe and outer pipe comprises a plurality of spacers (322, Fig. 3C), with in each case at least two spacers being arranged radially at a particular height of the elevated flare system and being fastened to the inside of the outer pipe or to the outside of the inner pipe (Fig. 3C).  
Regarding claim 7, Ball discloses wherein the first offgas has (i.e., can have) a lower CO content than the second offgas and is (i.e., can be) conveyed through the annular space between the inside of the outer pipe and the outside of the inner pipe.  
5 Regarding claim 8, Ball discloses wherein the second offgas has (i.e., can have) a higher CO content than the first offgas and is (i.e., can be) conveyed through the inner pipe.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball (US 20200355367 A1) in view of Wu (CN 102758973 A).
Regarding claim 6, Ball fails to disclose wherein the outer pipe comprises a low-alloy or unalloyed steel and the inner pipe consists of a high-alloy steel.  However, Wu teaches a gas pipe wherein the outer pipe comprises a low-alloy (e.g., carbon steel) or unalloyed steel and the inner pipe consists of a corrosion-resistant high-alloy steel (e.g., stainless steel) (see abstract).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Ball wherein the outer pipe comprises a low-alloy or unalloyed steel and the inner pipe consists of a high-alloy steel.  The motivation to combine is so that the elevated flare is high strength and corrosion-resistant.

Allowable Subject Matter
Claims 5, 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762